[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-15510                     APRIL 28, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK
                          ________________________

                  D. C. Docket No. 95-00307-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

CHARLES SPIGNER, JR.,


                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 28, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Charles Spigner, Jr., appeals the denial of his motion to reduce his sentence.
18 U.S.C. § 3582(c)(2). Spigner moved to reduce his sentence based on

Amendment 706 to the Sentencing Guidelines, which reduced base offense levels

applicable to crack cocaine offenses. We affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008) (per curiam). A district court may reduce the sentence

“of a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Any reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” Id. A

sentence modification is inconsistent with the policy statements if a retroactive

amendment applies to the defendant but “does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another

guideline or statutory provision (e.g., a statutory mandatory minimum term of

imprisonment).” U.S.S.G. § 1B1.10, cmt. n.1(A).

      The district court correctly concluded that Spigner was ineligible for a

reduction of sentence under section 3582(c)(2). See United States v. Williams, 549
F.3d 1337, 1339–42 (11th Cir. 2008) (per curiam). Spigner was sentenced based

on a range determined by application of a statutory mandatory minimum. See



                                          2
U.S.S.G. § 5G1.1(b). Amendment 706 does not affect his sentencing range. The

district court also correctly ruled that a motion under section 3582(c)(2) is not a

vehicle to challenge the application of the enhanced statutory minimum at

Spigner’s original sentencing. United States v. Bravo, 203 F.3d 778, 781 (11th

Cir. 2000) (providing that “a sentencing adjustment undertaken pursuant to Section

3582(c)(2) does not constitute a de novo resentencing,” and that “all original

sentencing determinations remain unchanged with the sole exception of the

guideline range that has been amended since the original sentencing”) (emphasis in

original). We affirm the denial of Spigner’s motion to reduce his sentence.

      AFFIRMED.




                                           3